Title: From George Washington to William Strickland, 20 February 1796
From: Washington, George
To: Strickland, William


          
            Sir,
            Philadelphia 20th Feb. 1796
          
          Permit me to congratulate you on your safe arrival in England, from your visit to America; and to hope you have experienced no inconvenience from the voyage.
          Having resolved to rent my farms at Mount Vernon—a measure which has been in contemplation two or three years, but not matured until lately—I take the liberty (as you have some knowledge of them) to trouble you with the perusal of a notification which has been published in some of the Gazettes of the United States, relative thereto.
          I propose, as the most convenient & equitable mode, both for Landlord and tenant, to make Wheat (which is the staple

produce in the part of the country where these farms lye) the standard value of the Rents, and one bushel and an half, the quantum for every acre contained in the Lease; all of which will be arable, & fit for the Plough; with the priviledges which are detailed in the printed notification: And to allow, in case of failure in this crop, that the Rent may be discharged in cash, at the rate Wheat bears in the Market.
          I have not, I confess, much expectation of disposing of these farms by the time limited, & necessary for the ensuing year; nor should I be inclined to do it to the slovenly farmers of this country, if there was a well grounded hope ⟨o⟩f getting them, from any other, where husbandry is better understood, and more skilfully practiced than with us. Farmers from various parts of Great Britain are daily arriving in these States (chiefly to this City & New York) but they come, generally, too unconnected with each other; in too small squads; or too weak headed, when single, to occupy farms as large as mine are, in their undivided state.
          Having said thus much, on this subject, I must be permitted to request, that it may be unequivocally understood, that it is not the object of this letter to invite emigrants; it means no more, than by intimating my intentions, to put it in your power to inform such as are resolved to transplant themselves, & may incline to become tenants; and who, knowing you have travelled through a considerable part of this country may be making enquiries—to shew what these intentions are. For the purpose I have used the freedom of transmitting the enclosed, and announcing the Rent. With great esteem & respect I have the honor to be Sir Your Obedt Hble Servt
          
            Go: Washington
          
        